                 Case 20-10475-BLS          Doc 210   Filed 03/27/20   Page 1 of 3




                              IN THE UNITED BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

CRAFTWORKS PARENT, LLC, et al.,                               Case No. 20-10475 (BLS)
                                                              (Jointly Administered)
                                 Debtors.


         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the attorneys set forth below hereby appear as counsel

for Plaza on Union LLC in the above-captioned chapter 11 case.             Pursuant to 11 U.S.C.

§ 1109(b), and Rule 9010 of the Federal Rules of Bankruptcy Procedure, the undersigned

requests that all notices given or required to be given in the above-captioned cases (including,

but not limited to, all papers filed and served in all adversary proceedings in such cases, and all

notices mailed only to the statutory committees or their authorized agents, as such may be duly

appointed or designated, and to creditors and equity security holders who file with the Court and

request that all notices be mailed to them), be given to and served upon the following:

         Seth A. Niederman, Esquire                   Martha B. Chovanes, Esquire
         FOX ROTHSCHILD LLP                           FOX ROTHSCHILD LLP
         919 North Market Street, Suite 300           2000 Market Street, 20th Floor
         Wilmington, DE 19899-2323                    Philadelphia, PA 19103-3222
         Telephone: (302) 654-7444                    Telephone: (215) 299-2000
         Facsimile: (302) 656-8920                    Facsimile: (215) 299-2150
         sniederman@foxrothschild.com                 mchovanes@foxrothschild.com

         Dana S. Katz, Esquire
         FOX ROTHSCHILD LLP
         1225 17th Street, Suite 2200
         Denver, CO 80202
         Telephone: (303) 292-1200
         Facsimile: (303) 292-1300
         dkatz@foxrothschild.com




Active\109015594.v1-3/27/20
                 Case 20-10475-BLS       Doc 210     Filed 03/27/20     Page 2 of 3




        PLEASE TAKE FURTHER NOTICE that this request includes not only the notices

and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, all orders and notices of an application, motion, petition, pleading, request, complaint,

or demand, statements of affairs, operating reports, schedules of assets and liabilities, whether

formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

courier service, hand delivery, telephone, facsimile transmission, telegraph, telex, or otherwise

that (1) affects or seeks to affect in any way any rights or interest of any creditor or party in

interest in this case, with respect to (a) the debtors, (b) property of the debtors’ estates, or

proceeds thereof, in which the debtors may claim an interest, or (c) property or proceeds thereof

in the possession, custody, or control of others that any of the debtors may seek to use; or (2)

requires or seeks to require any act, delivery of any property, payment or other conduct by the

undersigned.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Service of Papers (the “Notice”) nor any later appearance or pleading shall constitute

a waiver of:

               a)      rights to have any and all final orders in any and all non-core matters
        entered only after de novo review by a United States District Judge;

                b)      rights to trial by jury in any proceedings as to any and all matters so
        triable, whether or not the same be designated legal or private rights, or in any case,
        controversy or pursuant to 28 U.S.C. § 157(b)(2), and whether such jury trial right is
        pursuant to statute or the United States Constitution;

               c)     rights to seek abstention or remand of any matter or proceeding subject to
        mandatory discretionary abstention or remand, and to have the District Court withdraw
        the reference in any matter or proceeding subject to mandatory or discretionary
        withdrawal;

               d)     rights to receipt of service of process in all actions, causes, claims, or
        proceedings arising in, arising under or related to these proceedings to be served directly
        on Trustee;



Active\109015594.v1-3/27/20
                 Case 20-10475-BLS          Doc 210     Filed 03/27/20     Page 3 of 3




                 e)       rights to contest service of process; or

                f)      any other rights, claims, actions, defenses, set-offs or recoupments to
        which Plaza on Union LLC is or may be entitled to under any agreement, in law or in
        equity, all of which rights, claims, actions, defenses, set-offs and recoupments Plaza on
        Union LLC expressly reserves.

        All of the above rights are expressly reserved and preserved by Plaza on Union LLC

without exception.

Dated: March 27, 2020                                        FOX ROTHSCHILD LLP

                                                       By: /s/ Seth A. Niederman
                                                           Seth A. Niederman (DE No. 4588)
                                                           919 North Market Street, Suite 300
                                                           Wilmington, DE 19899-2323
                                                           Telephone: (302) 654-7444
                                                           Facsimile: (302) 656-8920
                                                           sniederman@foxrothschild.com
                                                                 -and-
                                                             Martha B. Chovanes, Esquire
                                                             FOX ROTHSCHILD LLP
                                                             2000 Market Street, 20th Floor
                                                             Philadelphia, PA 19103-3222
                                                             Telephone: (215) 299-2000
                                                             Facsimile: (215) 299-2150
                                                             mchovanes@foxrothschild.com

                                                                 -and-

                                                             Dana S. Katz, Esquire
                                                             FOX ROTHSCHILD LLP
                                                             1225 17th Street, Suite 2200
                                                             Denver, CO 80202
                                                             Telephone: (303) 292-1200
                                                             Facsimile: (303) 292-1300
                                                             dkatz@foxrothschild.com

                                                             Counsel to Plaza on Union LLC




Active\109015594.v1-3/27/20
